Exhibit 10.5

EXECUTION VERSION

WAPITI RECOVERY TRUST AGREEMENT

This Wapiti Recovery Trust Agreement (this “Trust Agreement”) is made this 27th
day of August, 2012, by and among Delta Petroleum Corporation, DPCA LLC, Delta
Exploration Company, Inc., Delta Pipeline, LLC, DLC, Inc., CEC, Inc., Castle
Texas Production Limited Partnership, Amber Resources Company of Colorado, and
Castle Exploration Company, Inc. (each a “Debtor” and, collectively, the
“Debtors”), and John T. Young, Jr., as trustee (the “Trustee”).

RECITALS

WHEREAS, on the Petition Date, each of the Debtors filed voluntary petitions for
relief under chapter 11 of the United States Bankruptcy Code with the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”);
and

WHEREAS, on August 16, 2012, the Bankruptcy Court entered its “Findings of Fact
and Conclusions of Law Relating to, and Order Under 11 U.S.C. §§ 1129(a) and
(b) Confirming, Joint Chapter 11 Plan of Reorganization of Delta Petroleum
Corporation and its Debtor Affiliates” [D.I. 925] (the “Confirmation Order”),
which Order confirmed and implemented the “Joint Chapter 11 Plan of
Reorganization of Delta Petroleum Corporation and its Debtor Affiliates” (as so
confirmed and implemented, the “Plan”);1 and

WHEREAS, the Plan’s Effective Date is anticipated to occur on August 31, 2012;
and

WHEREAS, the Plan contemplates that, by the Effective Date, (a) the Debtors and
the Trustee will have (i) created a Wapiti Trust (the “Trust”) and (ii) create
the beneficial interest in the Trust of the Recovery Trust Beneficiaries (the
“Beneficiary”), and (b) caused the Trust to be vested with Cash in the initial
amount of $2,000,000 and the Wapiti Trust Assets (including without limitation
the right to prosecute and settle the Wapiti Causes of Action) to be liquidated
and distributed to the Beneficiary as set forth in the Plan; and

WHEREAS, the Trust is intended to qualify as a “grantor trust” for U.S. federal
income tax purposes, pursuant to Sections 671-677 of the Internal Revenue Code
of 1986, as amended, with the Beneficiary to be treated as the grantor of the
Trust and deemed to be the owner of the Wapiti Trust Assets (subject to the
rights of creditors of the Trust), and consequently, the transfer of the Wapiti
Trust Assets to the Trust shall be treated as a deemed transfer of those assets
from the Debtors and the Estates (other than the Beneficiary), to the
Beneficiary followed by a deemed transfer by the Beneficiary to an entity
disregarded as separate from the Beneficiary for U.S. federal income tax
purposes.

 

1 

Capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Plan.



--------------------------------------------------------------------------------

NOW, THEREFORE, pursuant to the Plan and the Confirmation Order, in
consideration of the premises, the mutual agreements of the parties contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and affirmed, the parties hereby agree as
follows:

ARTICLE I

DECLARATION OF TRUST

1.1 Creation and Purpose of the Trust. The Debtors and the Trustee hereby create
the Trust for the principal purpose of aiding in the implementation of the Plan.

1.2 Declaration of Trust. In order to declare the terms and conditions hereof,
and in consideration of the confirmation of the Plan, the Debtors and the
Trustee have executed this Trust Agreement and, effective on the Effective Date,
hereby irrevocably transfer to the Trust, all of the right, title and interests
of the Debtors in and to the Wapiti Trust Assets and Cash, to have and to hold
unto the Trust and its successors and assigns forever, under and subject to the
terms of the Plan and the Confirmation Order for the benefit of the Beneficiary
and its successors and assigns as provided for in this Trust Agreement and in
the Plan and Confirmation Order.

1.3 Funding of the Trust. The Trust shall be funded, on the Effective Date, with
the Wapiti Trust Assets and Cash in the initial amount of $2,000,000, subject to
replenishment from recoveries and diminishment from distributions hereunder, as
provided for in the Plan and in the Confirmation Order. In addition, the Trustee
may request subsequent funding from Reorganized Delta in an aggregate amount of
up to $5,000,000 plus any value generated by the Trust or the General Trust
through the prosecution of Causes of Action and Wapiti Causes of Action and
objections to Claims.

1.4 Acceptance by Trustee. The Trustee hereby accepts the trust imposed upon it
by this Trust Agreement and agrees to observe and perform that trust on and
subject to the terms and conditions set forth in this Trust Agreement, the Plan,
and the Confirmation Order. In connection with and in furtherance of the
purposes of the Trust, the Trustee hereby accepts the transfer of the Wapiti
Trust Assets; provided, however, that the Trustee shall have the right to
abandon or otherwise not accept any property that it believes, in good faith,
has no value to the Trust.

1.5 Name of the Trust. The Trust established hereby shall be known as the
“Wapiti Recovery Trust”.

ARTICLE II

THE TRUSTEE

2.1 Appointment. The Trustee has been selected pursuant to the provisions of the
Plan and has been appointed as of the Effective Date. The Trustee’s appointment
shall continue until the earlier of (a) the termination of the Trust and (b) the
effective date of the Trustee’s resignation, death, dissolution, removal or
liquidation.

 

- 2 -



--------------------------------------------------------------------------------

2.2 General Powers. Except as otherwise provided in this Trust Agreement
(including, without limitation, the powers of the Trust Oversight Board set
forth in Article III of this Trust Agreement), the Plan, or the Confirmation
Order, and subject to the retained jurisdiction of the Bankruptcy Court as
provided in the Plan, but without prior or further authorization, the Trustee
may control and exercise authority over the Wapiti Trust Assets, over the
acquisition, management and disposition thereof, and over the management and
conduct of the business of the Trust to the same extent as if the Trustee were
the sole owner of the Wapiti Trust Assets in its own right. No person dealing
with the Trust shall be obligated to inquire into the Trustee’s authority in
connection with the acquisition, management, or disposition of Wapiti Trust
Assets. Without limiting the foregoing, but subject to the Plan, the
Confirmation Order, and other provisions of this Trust Agreement, including
without limitation the powers of the Trust Oversight Board, the Trustee shall be
expressly authorized to, with respect to the Trust and the Wapiti Trust Assets:

(a) Exercise all power and authority that may be or could have been exercised,
commence, prosecute and settle all proceedings that may be or could have been
commenced, including, without limitation, proceedings with respect to the Wapiti
Causes of Action, and take all actions that may be or could have been taken with
respect to the Wapiti Trust Assets by the Debtors or by any officer, director or
shareholder of the Debtors with like effect as if duly authorized, exercised and
taken by action of the Debtors or such officers, directors or shareholders.

(b) Open and maintain bank accounts on behalf of or in the name of the Trust,
calculate and make distributions and take other actions consistent with the Plan
and the implementation thereof, including the establishment, re-evaluation,
adjustment and maintenance of appropriate reserves, in the name of the Trust.

(c) Receive, manage, invest, supervise, and protect the Wapiti Trust Assets,
subject to the limitations provided herein.

(d) Hold legal title to any and all Wapiti Trust Assets.

(e) Subject to the applicable provisions of the Plan, collect and liquidate all
Wapiti Trust Assets pursuant to the Plan.

(f) Supervise and administer distributions to the Beneficiary and creditors of
the Trust, in accordance with this Trust Agreement, the Plan, and the
Confirmation Order.

(g) (i) Seek a determination of tax liability under section 505 of the
Bankruptcy Code; (ii) file, if necessary, any and all tax and information
returns required with respect to the Trust; (iii) make tax elections for and on
behalf of the Trust; and (iv) pay taxes, if any, payable for and on behalf of
the Trust.

(h) Pay all lawful expenses, debts, charges, taxes and liabilities of the Trust.

 

- 3 -



--------------------------------------------------------------------------------

(i) Take all other actions consistent with the provisions of the Plan that the
Trustee deems reasonably necessary or desirable to administer the Plan.

(j) Make distributions to the Beneficiary as provided for, or contemplated by,
the Plan, the Confirmation Order and this Trust Agreement.

(k) Withhold from the amount distributable to the Beneficiary such amount as may
be sufficient to pay any tax or other charge which the Trustee has determined,
in its sole discretion, may be required to be withheld therefrom under the
income tax laws of the United States or of any state or political subdivision
thereof.

(l) Retain and engage at its discretion, and without Bankruptcy Court approval,
such professionals and persons (who may include professionals and persons who
had previously been employed by the Debtors or otherwise in the Chapter 11
Cases) as may be necessary to carry out the Trustee’s duties under this Trust
Agreement, including, without limitation, accountants and other financial
professionals and legal counsel.

(m) Enter into any agreement or execute any document required by or consistent
with the Plan, the Confirmation Order and this Trust Agreement and perform all
obligations thereunder.

(n) If any of the Wapiti Trust Assets are situated in any state or other
jurisdiction in which the Trustee is not qualified to act as trustee, nominate
and appoint a person duly qualified to act as trustee in such state or
jurisdiction and require from each such trustee such security as may be
designated by the Trustee in its discretion; confer upon such trustee all the
rights, powers, privileges and duties of the Trustee hereunder, subject to the
conditions and limitations of this Trust Agreement, except as modified or
limited by the Trustee and except where the conditions and limitations may be
modified by the laws of such state or other jurisdiction (in which case, the
laws of the state or other jurisdiction in which such trustee is acting shall
prevail to the extent necessary); require such trustee to be answerable to the
Trustee for all monies, assets and other property that may be received in
connection with the administration of all property; and remove such trustee,
with or without cause, and appoint a successor trustee at any time by the
execution by the Trustee of a written instrument declaring such trustee removed
from office, and specifying the effective date and time of removal.

(o) Purchase or create and carry all insurance policies and pay all insurance
premiums and costs it deems reasonably necessary or advisable.

(p) Implement and/or enforce and/or discharge all of the terms, conditions and
all other provisions of, and all duties and obligations under, the Plan, the
Confirmation Order and this Trust Agreement.

 

- 4 -



--------------------------------------------------------------------------------

2.3 Compensation of Trustee and its Professionals.

(a) The initial Trustee shall be entitled to receive reasonable compensation in
connection with the performance of its duties as set forth in Exhibit A hereto,
plus the reimbursement of reasonable out-of-pocket expenses. Any successor to
the Trustee shall also be entitled to reasonable compensation in connection with
the performance of its duties, which compensation shall be approved by the Trust
Oversight Board, plus the reimbursement of reasonable out-of-pocket expenses.

(b) On or before the last day of each month following the month for which
compensation or reimbursement is sought, the Trustee and each of its
professionals seeking compensation shall serve a monthly statement on the
Trustee. The Trustee and the Trust Oversight Board will have thirty (30) days
from the date such statement is received by the Trustee to review the statement
and object to such statement by serving an objection setting forth the precise
nature of the objection and the amount at issue on the statement. At the
expiration of the thirty (30) day period, the Trustee shall pay from Wapiti
Trust Assets 100% of the amounts requested, except for the portion of such fees
and disbursements to which any objection has been made. The parties shall
attempt to consensually resolve objections, if any, to any monthly statement. If
the parties are unable to reach a consensual resolution of any such objection,
the party who received an objection to its fees may seek payment of such fees by
filing a motion with the Bankruptcy Court and providing notice to the Trustee.
If the Trustee or any professional fails to submit a monthly statement, it shall
be ineligible to receive payment of fees and expenses therefore as provided in
this Trust Agreement until the monthly statement is submitted.

2.4 General Duties, Obligations, Rights and Benefits of the Trust. The Trust
shall have all duties, obligations, rights and benefits assumed by, assigned to
or vested in the Trust under the Plan, the Confirmation Order, this Trust
Agreement and, subject to the terms of the Plan, any other agreement entered
into pursuant to or in connection with the Plan. Such duties, obligations,
rights and benefits include, without limitation, all duties, obligations, rights
and benefits relating to the collection and liquidation of the Wapiti Trust
Assets, distributions to the Beneficiary, administration of the Trust and any
other duties, obligations, rights and benefits reasonably necessary to
accomplish the purpose of the Trust under the Plan, the Confirmation Order, this
Trust Agreement and, subject to the terms of the Plan, any other agreement
entered into pursuant to or in connection with the Plan. Notwithstanding any
other provision of this Trust Agreement, the Trust shall have no responsibility
for the signing or accuracy of the Debtors’ income tax returns that are due to
be filed after the Effective Date or for any tax liability related thereto.

2.5 Replacement of the Trustee. The Trustee may resign at any time upon thirty
(30) days’ written notice delivered to the Bankruptcy Court and the Trust
Oversight Board, provided that such resignation shall only become effective upon
the appointment of a permanent or interim successor Trustee. The Trustee may be
removed by the Bankruptcy Court upon application and after notice and a hearing,
which application may be brought by any party in interest (including any
Director serving on the Trust Oversight Board) or by majority vote of the Trust
Oversight Board. In the event of the resignation or removal of the Trustee, the
Trust

 

- 5 -



--------------------------------------------------------------------------------

Oversight Board may, by majority vote, designate a person to serve as successor
Trustee; provided, however, that if the Trust Oversight Board shall fail to
appoint a successor with thirty (30) days, the successor Trustee shall be
appointed by the Bankruptcy Court based upon submissions from Directors on the
Trust Oversight Board or the Beneficiary). Upon its appointment, the successor
Trustee, without any further act, shall become fully vested with all of the
rights, powers, duties and obligations of its predecessor and the predecessor
Trustee shall be fully released from all responsibilities relating to the Trust.
In the event of the removal or resignation of any Trustee, such Trustee shall be
immediately compensated for all fees and expenses accrued through the effective
date of termination, whether or not previously invoiced. The provisions of
Article IV shall survive the resignation or removal of any Trustee.

2.6 Trust Continuance. The death, dissolution, resignation or removal of the
Trustee shall not terminate the Trust or revoke any existing agency created by
the Trustee pursuant to this Trust Agreement or invalidate any action
theretofore taken by the Trustee, and the successor Trustee agrees that the
provisions of this Trust Agreement shall be binding upon and inure to the
benefit of the successor Trustee and all his, her or its heirs and legal and
personal representatives, successors or assigns.

2.7 Settlement Authority. Notwithstanding any requirement that may be imposed
pursuant to Bankruptcy Rule 9019, from and after the Effective Date, the Trustee
may, subject to Section 3.3 hereof, settle all Wapiti Causes of Action without
supervision or approval of the Bankruptcy Court, free of any restrictions of the
Bankruptcy Code, the Bankruptcy Rules, the local rules of the Bankruptcy Court,
and the guidelines and requirements of the United States Trustee, other than
those restrictions expressly imposed by this Trust Agreement, the Plan or the
Confirmation Order.

ARTICLE III

TRUST OVERSIGHT BOARD

3.1 Trust Oversight Board. As of the Effective Date, an oversight board shall be
formed (the “Trust Oversight Board”) and shall be comprised of three directors
selected as follows: one director selected by Whitebox Advisors, LLC
(“Whitebox”); one director selected by Waterstone Advisors, LLC (“Waterstone”);
and the Trustee, which members were selected pursuant to the provisions of the
Plan (each a “Director” and collectively, the “Directors”). In the event of the
resignation, removal, or death, of a Director appointed by Whitebox or
Waterstone, the party with the right to designate such Director also shall have
the right to designate a replacement Director. In the absence of any Director
designation by Whitebox or Waterstone, any such undesignated Director position
shall remain vacant until such designee is chosen, and the remaining Directors
shall continue to operate as a fully functioning Trust Oversight Board until a
successor Director is appointed by the Bankruptcy Court as set forth below. In
the event of the resignation, removal, or death of the Director position held by
the Trustee, the replacement Director shall be the successor Trustee. If the
remaining Directors of the Trust Oversight Board shall fail to appoint a
successor within thirty (30) days, the successor Director shall be appointed by
the Bankruptcy Court based upon submissions from the remaining Directors or the
Beneficiary.

 

- 6 -



--------------------------------------------------------------------------------

3.2 Reports to Trust Oversight Board. Notwithstanding any other provision of
this Trust Agreement, the Trustee shall report to the Trust Oversight Board on a
regular basis, as the Trustee deems appropriate or as otherwise directed by the
Trust Oversight Board. Each such report shall include such matters and
information as requested by the Trust Oversight Board.

3.3 Powers of Trust Oversight Board. Except as otherwise provided by the Plan,
the Confirmation Order, or this Trust Agreement, the Trust Oversight Board shall
establish such governance procedures and by-laws for the Trust and for the
oversight of the Trustee as it deems appropriate and that are consistent with
the Delaware General Corporation Law, Title 12 of the Delaware Code, and this
Agreement; provided, however, that (A) the approval of a majority of the Trust
Oversight Board shall not be required with respect to any action proposed to be
taken or transaction proposed to be entered into by the Trustee involving
amounts in dispute that in the aggregate total $100,000 or less; (B) pursuant to
Section 10.7 of the Plan, the commencement of litigation against the ZCOF
Parties must be approved in advance by a majority of the Trust Oversight Board,
which majority shall include the vote of Whitebox, provided that to the extent
Whitebox votes against the commencement of such litigation against the ZCOF
Parties and the Trustee disagrees with such determination, then the Trustee is
hereby authorized to file a motion with the Bankruptcy Court seeking a finding
that such determination not to pursue the litigation against the ZCOF Parties
was not reasonable and upon such a finding, the Bankruptcy Court shall order the
Trust to pursue such litigation against the ZCOF Parties; provided further,
however, that the ZCOF Parties reserve all rights and defenses, at law and in
equity to defend against any and all actions and no release of any party
provided for under the Plan shall prejudice the ZCOF Parties’ rights or
defenses; and (C) to the extent that the Trustee believes in good faith that the
Trust Oversight Board’s direction is inconsistent with Delaware General
Corporation Law, Title 12 of the Delaware Code, or otherwise is inconsistent
with the Trustee’s fiduciary duties to the Beneficiary, then the Trustee is
hereby authorized to file a motion with the Bankruptcy Court seeking
authorization to pursue an alternate course of action that the Trustee believes
to be consistent with Delaware General Corporation law, Title 12 of the Delaware
Code, or the Trustee’s fiduciary duties to the Beneficiary. The Trustee’s
decision to retain professionals and persons (who may include professionals and
persons who had previously been employed by the Debtors or other parties in
interest in the Chapter 11 Cases) shall be subject to review and approval by the
Trust Oversight Board. The Trust Oversight Board may authorize the Trustee to
invest the Wapiti Trust Assets in prudent investments other than those described
in section 345 of the Bankruptcy Code. The Trust Oversight Board may, at its
discretion, require a fidelity bond from the Trustee in such reasonable amount
as may be agreed to by majority vote of the Trust Oversight Board, but any costs
associated with any such fidelity bond shall be payable exclusively from the
Wapiti Trust Assets.

3.4 Professionals. The Trust Oversight Board may retain and engage at its
discretion, and without Bankruptcy Court approval, such professionals and
persons (who may include professionals and persons who had previously been
employed by the Debtors or other parties in interest in the Chapter 11 Cases) as
may be necessary to carry out the Trust Oversight Board’s duties under this
Trust Agreement, including, without limitation, accountants and other financial
professionals and legal counsel. Such professionals and persons shall be
compensated in the same manner set forth in Section 2.3.

 

- 7 -



--------------------------------------------------------------------------------

3.5 Compensation of Trust Oversight Board. The members of the Trust Oversight
Board shall serve without compensation.

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE IV

LIABILITY OF TRUSTEE

AND THE TRUST OVERSIGHT BOARD

4.1 Standard of Care; Exculpation. Neither the Trustee, the members of the Trust
Oversight Board, nor any director, officer, affiliate, employee, employer,
professional, agent or representative of the Trustee or any member of the Trust
Oversight Board shall be liable for losses, claims, damages, liabilities or
expenses in connection with the affairs of the Trust to any Holder of a Claim or
Equity Interest or Beneficiary of the Trust, or any other person, for the acts
or omissions of the Trustee or the Trust Oversight Board; provided, however,
that the foregoing limitation shall not apply to any losses, claims, damages,
liabilities or expenses suffered or incurred by any Holder of a Claim or Equity
Interest or Beneficiary that are found in a final judgment by a court of
competent jurisdiction (not subject to further appeal) to have resulted
primarily and directly from the fraud, gross negligence or willful misconduct of
the Trustee, the Trust Oversight Board or any director, officer, affiliate,
employee, employer, professional, agent or representative of the Trustee or any
member of the Trust Oversight Board. Every act done, power exercised or
obligation assumed by the Trust, the Trustee, the Trust Oversight Board or any
director, officer, affiliate, employee, employer, professional, agent or
representative of the Trustee or any member of the Trust Oversight Board
pursuant to the provisions of this Trust Agreement shall be held to be done,
exercised or assumed, as the case may be, by the Trust, the Trustee, the Trust
Oversight Board or any director, officer, affiliate, employee, employer,
professional, agent or representative of the Trustee or any member of the Trust
Oversight Board acting for and on behalf of the Trust and not otherwise. Except
as provided in the proviso of the first sentence of this Section 4.1 with
respect to any Holder of a Claim or Equity Interest or the Beneficiary, every
person, firm, corporation or other entity contracting or otherwise dealing with
or having any relationship with the Trust, the Trustee, the Trust Oversight
Board or any director, officer, affiliate, employee, employer, professional,
agent or representative of the Trustee or any member of the Trust Oversight
Board shall have recourse only to the Wapiti Trust Assets for payment of any
liabilities or other obligations arising in connection with such contracts,
dealings or relationships and the Trust, the Trustee, the Trust Oversight Board
or any director, officer, affiliate, employee, employer, professional, agent or
representative of the Trustee or any member of the Trust Oversight Board shall
not be individually liable therefor.

4.2 Indemnification.

(a) Except as otherwise set forth in the Plan or Confirmation Order, the
Trustee, the members of the Trust Oversight Board, and any director, officer,
affiliate, employee, employer, professional, agent or representative of the
Trustee or the members of the Trust Oversight Board, and each of their heirs,
executors and personal and legal representatives (each, an “Indemnified Party”
and collectively, the “Indemnified Parties”) shall be defended, held harmless
and indemnified from time to time by the Trust to the fullest extent authorized
or permitted by applicable law, as now or hereafter in effect, against any and
all losses, claims, damages, liabilities, penalties, obligations and expenses,
including the costs for counsel or others in investigating, preparing or
defending any action or claim, including, without limitation, the

 

- 9 -



--------------------------------------------------------------------------------

Wapiti Causes of Action, whether or not in connection with litigation in which
any Indemnified Party is a party, or enforcing this Trust Agreement (including
these indemnity provisions), as and when incurred, caused by, relating to, based
upon or arising out of (directly or indirectly) the Trustee’s or Trust Oversight
Board’s acceptance of or the performance or nonperformance of its obligations
under this Trust Agreement, the Plan or the Confirmation Order; provided,
however, such indemnity shall not apply to any such loss, claim, damage,
liability or expense to the extent it is found in a final judgment by a court of
competent jurisdiction (not subject to further appeal) to be a liability for
which recourse is not limited to the Wapiti Trust Assets pursuant to Section 4.1
above. The rights to indemnification and to the advancement of expenses
conferred in this Article IV shall not be exclusive of any other right which any
person may have or hereafter acquire under this Trust Agreement, the
Confirmation Order, the Plan, any statute, agreement, or otherwise. Any repeal
or modification of this Article IV shall not adversely affect any rights to
indemnification and to the advancement of expenses of an Indemnified Party
existing at the time of such repeal or modification with respect to any acts or
omissions occurring prior to such repeal or modification. Satisfaction of any
obligation of the Trust arising pursuant to the terms of this Section shall be
payable only from the Wapiti Trust Assets, may be advanced prior to the
conclusion of such matter and such right to payment shall be prior and superior
to any other rights to receive a distribution of the Wapiti Trust Assets.

(b) The Trust shall promptly pay expenses reasonably incurred by any Indemnified
Party in defending, participating in, or settling any action, proceeding or
investigation in which such Indemnified Party is a party or is threatened to be
made a party or otherwise is participating in connection with the Trust
Agreement or the duties, acts or omissions of the Trustee, upon submission of
invoices therefor, whether in advance of the final disposition of such action,
proceeding, or investigation or otherwise. Each Indemnified Party hereby
undertakes, and the Trust hereby accepts its undertaking, to repay any and all
such amounts so advanced if it shall ultimately be determined that such
Indemnified Party is not entitled to be indemnified therefor under this Trust
Agreement.

4.3 No Liability for Acts of Successor/Predecessor Trustees. Upon the
appointment of a successor Trustee and the delivery of the Wapiti Trust Assets
to the successor Trustee, the predecessor Trustee shall have no further
liability or responsibility with respect thereto. A successor Trustee shall have
no duty to examine or inquire into the acts or omissions of its immediate or
remote predecessor and no successor Trustee shall be in any way liable for the
acts or omissions of any predecessor Trustee unless a successor Trustee
expressly assumes such responsibility. A predecessor Trustee shall have no
liability for the acts or omissions of any immediate or subsequent successor
Trustee for any events or occurrences subsequent to the cessation of its role as
Trustee.

4.4 Reliance by Trustee and the Trust Oversight Board on Documents or Advice of
Counsel. Except as otherwise provided in this Trust Agreement, the Trustee and
the Trust Oversight Board may rely, and shall be protected from liability for
acting, upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order or other paper or document reasonably
believed by the Trustee and/or the Trust Oversight Board to be genuine and to
have been presented by an authorized party. Neither the Trustee nor the Trust
Oversight Board shall be liable for any action taken or suffered by the Trustee
or the Trust

 

- 10 -



--------------------------------------------------------------------------------

Oversight Board, as applicable, in reasonable reliance upon the advice of
counsel or other professionals engaged by the Trustee or the Trust Oversight
Board, as applicable, in accordance with this Trust Agreement.

4.5 Insurance. The Trust may purchase and carry all insurance policies and pay
all insurance premiums and costs the Trustee deems reasonably necessary or
advisable, including, without limitation, purchasing any errors and omissions
insurance with regard to any liabilities, losses, damages, claims, costs and
expenses it may incur, including but not limited to attorneys’ fees, arising out
of or due to its actions or omissions, or consequences of such actions or
omissions, other than as a result of its fraud or willful misconduct, with
respect to the implementation and administration of the Plan or this Trust
Agreement.

ARTICLE V

GENERAL PROVISIONS CONCERNING

ADMINISTRATION OF THE TRUST

5.1 Reserved.

5.2 Books and Records. The Trust also shall maintain in respect of the Trust and
the Beneficiary books and records relating to the Wapiti Trust Assets and income
realized therefrom and the payment of expenses of and claims against or assumed
by the Trust in such detail and for such period of time as may be necessary to
enable it to make full and proper reports in respect thereof. Except as
expressly provided in this Trust Agreement, the Plan or the Confirmation Order,
or as may be required by applicable law (including securities law), nothing in
this Trust Agreement is intended to require the Trust to file any accounting or
seek approval of any court with respect to the administration of the Trust, or
as a condition for making any payment or distribution out of the Wapiti Trust
Assets. The Beneficiary shall have the right upon thirty (30) days’ prior
written notice delivered to the Trustee to inspect the Trust’s books and
records, provided the Beneficiary shall have entered into a confidentiality
agreement in form and substance reasonably satisfactory to the Trust.
Satisfaction of the foregoing condition notwithstanding, if (a) the Trustee
determines in good faith that the inspection of the Trust’s books and records,
by the Beneficiary would be detrimental to the Trust or (b) the Beneficiary is a
defendant (or potential defendant) in a pending (or potential) action brought by
the Trust, the Trust may deny such request for inspection. The Bankruptcy Court
shall resolve any dispute between the Beneficiary and the Trustee under this
Section 5.2.

5.3 Interim Reports to the Beneficiary. The Trustee may from time to time in its
discretion, or as may be required by applicable law (including securities law)
report to the Beneficiary on the status of the Trust.

5.4 Final Accounting of Trustee. The Trust shall within ninety (90) days after
the termination of the Trust or the death, dissolution, resignation or removal
of the Trustee, render an accounting containing at least the following
information:

(a) A description of the Wapiti Trust Assets.

 

- 11 -



--------------------------------------------------------------------------------

(b) A summarized accounting in sufficient detail of all gains, losses, receipts,
disbursements and other transactions in connection with the Trust and the Wapiti
Trust Assets during the Trustee’s term of service, including their source and
nature.

(c) Separate entries for all receipts of principal and income.

(d) The ending balance of all Wapiti Trust Assets as of the date of the
accounting, including the Cash balance on hand and the name(s) and location(s)
of the depository or depositories where the Cash is kept.

(e) All known liabilities of the Trust.

The accounting shall be provided to the Trust Oversight Board and the
Beneficiary.

5.5 Cooperation with the Reorganized Debtors. The Trust shall provide reasonable
non-economic assistance to the Reorganized Debtors, including reasonable access
to its employees and books and records, and reasonable assistance in connection
with the preparation of tax returns. Furthermore, to the extent it deems it
necessary or appropriate, the Trust is authorized to expend funds to assist the
Reorganized Debtors on matters that are of reasonable benefit to the
Beneficiary. The Reorganized Debtors (as the “Debtors” and, therefore,
signatories to this Trust Agreement) agree to help facilitate the Trust becoming
a co-insured under any policies of insurance retained or purchased by the
Reorganized Debtors, to the extent that (i) the Trust desires becoming a
co-insured entity under such policies and (ii) it is reasonable for the
Reorganized Debtors to do so.

ARTICLE VI

THE BENEFICIARY

6.1 Interest Beneficial Only. Except as provided in Article IX of this Trust
Agreement, the ownership of a beneficial interest in the Trust shall not entitle
the Beneficiary to any title in or to the Wapiti Trust Assets or to any right to
call for a partition or division of the Wapiti Trust Assets or to require an
accounting.

6.2 Evidence of Beneficial Interest. Ownership of a beneficial interest in the
Trust shall not be evidenced by any certificate, security or receipt or in any
other form or manner whatsoever, except as maintained on the books and records
of the Trust by the Trustee.

6.3 Transfers of Beneficial Interests. The Beneficiary of the Trust shall not
assign, convey or otherwise transfer any of its right, title or interest in and
to the Trust.

6.4 Absolute Owners. The Trustee may deem and treat the Beneficiary as the
absolute owner of the beneficial interest in the Trust for the purposes of
receiving distributions and payments on account thereof for federal and state
income tax purposes and for all other purposes whatsoever.

 

- 12 -



--------------------------------------------------------------------------------

6.5 Change of Address. Notice of any change of address of the Beneficiary shall
be forwarded to the Trustee by registered mail. Absent such written notice, the
Trustee shall not recognize any such change of address. Such notification shall
be effective only upon receipt.

6.6 Standing. Except as expressly provided in this Trust Agreement, the Plan or
the Confirmation Order, the Beneficiary does not have standing to direct the
Trustee to do or not to do any act or to institute any action or proceeding at
law or in equity against any party (other than against the Trustee to the extent
provided in this Trust Agreement) upon or with respect to the Wapiti Trust
Assets.

6.7 Release of Liability by Beneficiary. The Beneficiary shall not relieve the
Trustee from any duty, responsibility, restriction or liability as to such
Beneficiary that would otherwise be imposed under this Trust Agreement unless
such relief is (i) agreed to in writing by the Trust, the Trust Oversight Board
and the Beneficiary or (ii) approved by Final Order of the Bankruptcy Court.

ARTICLE VII

DISTRIBUTIONS

7.1 Distributions to the Beneficiary from Wapiti Trust Assets; Withholding. The
Trustee shall distribute recoveries on account of Wapiti Trust Assets to the
Beneficiary. All payments to be made by the Trust to the Beneficiary shall be
made only in accordance with the Plan, the Confirmation Order and this Trust
Agreement and from the Wapiti Trust Assets (or from the income and proceeds
realized from the Wapiti Trust Assets), and only to the extent that the Trust
has sufficient Wapiti Trust Assets (or income and proceeds realized from the
Wapiti Trust Assets) to make such payments in accordance with and to the extent
provided for in the Plan, the Confirmation Order and this Trust Agreement.
Additionally, the Trustee may withhold from amounts distributable to the
Beneficiary any and all amounts, determined in the Trustee’s sole discretion, to
be required by any law, regulation, rule, ruling, directive or other
governmental requirement. In addition, all distributions under this Trust
Agreement shall be net of the actual and reasonable costs of making such
distributions.

7.2 Non-Cash Property. Any non-Cash property of the Trust may be sold,
transferred or abandoned by the Trustee. Notice of such sale, transfer or
abandonment shall be provided to the Holders, if any, of Secured Claims holding
liens on such non-Cash property. If, in the Trustee’s reasonable judgment, such
property cannot be sold in a commercially reasonable manner, or the Trustee
believes, in good faith, such property has no value to the Trust, the Trustee
shall have the right, in its sole discretion, to abandon or otherwise dispose of
such property, including by donation of such property to a charity designated by
the Trustee. Except in the case of willful misconduct, no party in interest
shall have a cause of action against any Debtor or successor in interest, the
Trustee, any member of the Trust Oversight Board, or any director, officer,
employee, consultant or professional of a Debtor or its successor, the Trustee,
or the Trust Oversight Board arising from or related to the disposition of
non-Cash property in accordance with this Section.

 

- 13 -



--------------------------------------------------------------------------------

7.3 Withholding Taxes and Expenses of Distribution. Any federal, state or local
withholding taxes or other amounts required to be withheld under applicable law
shall be deducted from distributions hereunder. The Beneficiary shall be
required to provide the Trustee with any information necessary to effect the
withholding of such taxes. In addition, all distributions under the Plan shall
be net of the actual and reasonable costs of making such distributions.

7.4 Distributions on Non-Business Days. Any payment or distribution due on a day
other than a Business Day shall be made, without interest, on the next Business
Day.

ARTICLE VIII

TAXES

8.1 Income Tax Status. The Trust shall be treated as a grantor trust pursuant to
sections 671-677 of the Internal Revenue Code. As such, the Beneficiary will be
treated as both the grantor and the deemed owner of the Trust. Any items of
income, deduction, credit and loss of the Trust shall be allocated for federal
income tax purposes to the Beneficiary.

8.2 Tax Returns. In accordance with section 6012 of the Internal Revenue Code
and Treasury Regulation Section 1.671-4(a), the Trust shall file with the IRS
annual tax returns on Form 1041. In addition, the Trust shall file in a timely
manner such other tax returns, including any state and local tax returns, as are
required by applicable law and pay any taxes shown as due thereon. Within a
reasonable time following the end of the taxable year, the Trust shall send to
the Beneficiary a separate statement setting forth the Beneficiary’s share of
items of income, gain, loss, deduction or credit and will instruct the
Beneficiary to report such items on their federal income tax returns. The Trust
shall provide the Beneficiary with a copy of the Form 1041 for the Trust.

8.3 Withholding of Taxes and Reporting Related to Trust Operations. The Trust
shall comply with all withholding and reporting requirements imposed by any
federal, state, local or foreign taxing authority, and all distributions made by
the Trust shall be subject to any such withholding and reporting requirements.
To the extent that the operation of the Trust or the liquidation of the Wapiti
Trust Assets creates a tax liability, the Trust shall promptly pay such tax
liability and any such payment shall be considered a cost and expense of the
operation of the Trust payable without Bankruptcy Court order. The Trust may
reserve a sum, the amount of which shall be determined by the Trust in its sole
discretion, sufficient to pay the accrued or potential tax liability arising out
of the operations of the Trust or the operation of the Wapiti Trust Assets. In
the exercise of its sole discretion, the Trust may enter into agreements with
taxing authorities or other governmental units for the payment of such amounts
as may be withheld. Any federal, state or local withholding taxes or other
amounts required to be withheld under applicable law shall be deducted from
distributions hereunder. The Beneficiary shall be required to provide any
information necessary to effect the withholding of such taxes.

8.4 Valuations. As soon as possible after the Effective Date, the Trust shall
make a good faith valuation of the Wapiti Trust Assets, and such valuation shall
be used

 

- 14 -



--------------------------------------------------------------------------------

consistently by the Trust and the Beneficiary for all federal income tax
purposes. The Trust also shall file (or cause to be filed) any other statements,
returns or disclosures relating to the Trust that are required by any
governmental unit.

8.5 Expedited Determination of Taxes. The Trust may request an expedited
determination of taxes of the Debtors and of the Trust under section 505(b) of
the Bankruptcy Code for all returns filed for, or on behalf of, the Debtors and
the Trust for all taxable periods through the termination of the Trust.

ARTICLE IX

TERMINATION OF TRUST

9.1 Termination of Trust. The Trustee shall be discharged and the Trust shall be
terminated, at such time as (i) all of the Wapiti Trust Assets have been
liquidated, (ii) all duties and obligations of the Trustee hereunder have been
fulfilled, and (iii) all distributions required to be made by the Trustee under
the Plan and this Trust Agreement have been made.

9.2 Maximum Term. The duties, responsibilities and powers of the Trustee shall
terminate after all Wapiti Trust Assets, including the Wapiti Causes of Action,
transferred and assigned to the Trust, or involving the Trustee on behalf of the
Trust, are fully resolved, abandoned or liquidated and distributed in accordance
with the Plan and this Trust Agreement and the administration of the Trust has
otherwise been completed. The Trust shall terminate no later than five (5) years
after the Effective Date unless extended by order of the Bankruptcy Court.

9.3 Events Upon Termination. At the conclusion of the term of the Trust, the
Trust shall distribute the remaining Wapiti Trust Assets, if any, to the
Beneficiary, in accordance with the Plan, the Confirmation Order and this Trust
Agreement and shall file with the Bankruptcy Court a report thereof, seeking an
order discharging the Trustee.

9.4 Winding Up and Discharge of the Trustee. For the purposes of winding up the
affairs of the Trust at the conclusion of its term, the Trustee shall continue
to act as Trustee until its duties under this Trust Agreement have been fully
discharged or its role as Trustee is otherwise terminated under this Trust
Agreement and the Plan. Upon a motion by the Trustee, the Bankruptcy Court may
enter an order relieving the Trustee, its agents and employees of any further
duties, discharging the Trustee and releasing its bond, if any.

ARTICLE X

MISCELLANEOUS PROVISIONS

10.1 Amendments. This Trust Agreement may be modified, supplemented, or amended
upon written approval by a majority of the Trust Oversight Board and a majority
of the board of directors of the Beneficiary; provided; however, that any such
modification, supplementation, or amendment of this Trust Agreement must be
consistent with the terms of the Plan or the Confirmation Order. Such
modification, supplementation or amendment shall be in writing and filed with
the Bankruptcy Court and shall become effective without approval or

 

- 15 -



--------------------------------------------------------------------------------

order of the Bankruptcy Court on the thirtieth (30th) day following notice
thereof to the Trust Oversight Board and the Beneficiary; provided, however,
that if the Beneficiary or another party in interest files an objection to such
modification, supplement and/or amendment within thirty (30) days of notice
thereof, such modification, supplement and/or amendment shall only be become
effective upon entry of a Final Order approving such amendment, supplementation
and/or amendment.

10.2 Waiver. No failure by the Trust, the Trustee, or the Trust Oversight Board
to exercise or delay in exercising any right, power or privilege hereunder shall
operate as a waiver, nor shall any single or partial exercise of any right,
power or privilege hereunder preclude any further exercise thereof, or of any
other right, power or privilege.

10.3 Cumulative Rights and Remedies. The rights and remedies provided in this
Trust Agreement are cumulative and are not exclusive of any rights under law or
in equity.

10.4 No Bond Required. Notwithstanding any state law to the contrary, the
Trustee (including any successor Trustee) shall be exempt from giving any bond
or other security in any jurisdiction other than as provided under Section 3.3.

10.5 Irrevocability. This Trust Agreement and the Trust created hereunder shall
be irrevocable, except as otherwise expressly provided in this Trust Agreement.

10.6 Relationship to the Plan. The principal purpose of this Trust Agreement is
to aid in the implementation of the Plan and, therefore, this Trust Agreement
incorporates and is subject to the provisions of the Plan and the Confirmation
Order. In the event that any provision of this Trust Agreement is found to be
inconsistent with a provision of the Plan or the Confirmation Order, the
provisions of the Plan or the Confirmation Order, as applicable, shall control.

10.7 Division of Trust. Under no circumstances shall the Trustee have the right
or power to divide the Trust unless authorized to do so by the Bankruptcy Court.

10.8 Applicable Law. The Trust is made in the State of Delaware, and the Trust
and this Trust Agreement, and the rights and obligations of the Trustee or the
Trust Oversight Board are to be governed by and construed and administered
according to the laws of the State of Delaware; provided, however, that, except
as expressly provided in this Trust Agreement, there shall not be applicable to
the Trust, the Trustee, the Trust Oversight Board, or this Trust Agreement
(a) the provisions of Section 3540 of Title 12 of the Delaware Code; or (b) any
provisions of the laws (statutory or common) of the State of Delaware pertaining
to trusts which relate to or regulate: (i) the filing with any court or
governmental body or agency of trustee accounts or schedules of trustee fees and
charges; (ii) affirmative requirements to post bonds for trustees, officers,
agents or employees of a trust; (iii) the necessity for obtaining court or other
governmental approval concerning the acquisition, holding or disposition of real
or personal property; (iv) fees or other sums payable to trustees, officers,
agents or employees of a trust; (v) the allocation of receipts and expenditures
to income or principal; (vi) restrictions or limitations on the permissible
nature, amount or concentration of trust investments or

 

- 16 -



--------------------------------------------------------------------------------

requirements relating to the titling, storage or other manner of holding of
trust assets; or (vii) the establishment of fiduciary or other standards or
responsibilities or limitations on the acts or powers of trustees, which are
inconsistent with the limitations or liabilities or authorities and powers of
the Trustee set forth or referenced in this Trust Agreement.

10.9 Retention of Jurisdiction. Notwithstanding the Effective Date, and to the
fullest extent permitted by law, the Bankruptcy Court shall retain exclusive
jurisdiction over the Trust after the Effective Date, including, without
limitation, jurisdiction to resolve any and all controversies, suits and issues
that may arise in connection therewith, including, without limitation, this
Trust Agreement, or any entity’s obligations incurred in connection herewith,
including without limitation, any action against the Trustee or any professional
retained by the Trustee, in each case in its capacity as such. Each party to
this Trust Agreement hereby irrevocably consents to the exclusive jurisdiction
of the Bankruptcy Court in any action to enforce, interpret or construe any
provision of this Trust Agreement or of any other agreement or document
delivered in connection with this Trust Agreement, and also hereby irrevocably
waives any defense of improper venue, forum non conveniens or lack of personal
jurisdiction to any such action brought in the Bankruptcy Court. Each party
further irrevocably agrees that any action to enforce, interpret or construe any
provision of this Trust Agreement will be brought only in the Bankruptcy Court.
Each party hereby irrevocably consents to the service by certified or registered
mail, return receipt requested, of any process in any action to enforce,
interpret or construe any provision of this Trust Agreement.

10.10 Severability. In the event that any provision of this Trust Agreement or
the application thereof to any person or circumstance shall be determined by the
Bankruptcy Court to be invalid or unenforceable to any extent, the remainder of
this Trust Agreement, or the application of such provision to persons or
circumstance, other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and such provision of this Trust Agreement shall
be valid and enforced to the fullest extent permitted by law.

10.11 Limitation of Benefits. Except as otherwise specifically provided in this
Trust Agreement, the Plan or the Confirmation Order, nothing herein is intended
or shall be construed to confer upon or to give any person other than the
parties hereto and the Beneficiary any rights or remedies under or by reason of
this Trust Agreement.

10.12 Notices. All notices, requests, demands, consents and other communication
hereunder shall be in writing and shall be deemed to have been duly given to a
person, if delivered in person or by facsimile with an electromagnetic report of
delivery or if sent by overnight mail, registered mail, certified mail or
regular mail, with postage prepaid, to the following addresses:

If to the Trustee:

Conway MacKenzie, Inc.

1301 McKinney

Suite 2025

Houston, Texas 77010

Facsimile: (713) 650-0502

Attention: John T. Young, Jr.

E-mail: JYoung@ConwayMacKenzie.com

 

- 17 -



--------------------------------------------------------------------------------

If to the Beneficiary (Reorganized Debtors):

370 Seventeenth Street, Suite 4300

Denver, Colorado 80202

Attention: Chief Executive Officer

Telecopier No.: (303) 298-8251

If to the Trust Oversight Board:

Whitebox Advisors LLC

3033 Excelsior Blvd.

Minneapolis, Minneapolis 55416

Attention: Jake Mercer

Telecopier No.: (612) 253-6100

The parties may designate in writing from time to time other and additional
places to which notices may be sent.

10.13 Further Assurances. From and after the Effective Date, the parties hereto
covenant and agree to execute and deliver all such documents and notices and to
take all such further actions as may reasonably be required from time to time to
carry out the intent and purposes of this Trust Agreement, and to consummate the
transactions contemplated hereby.

10.14 Integration. This Trust Agreement, the Plan and the Confirmation Order
constitute the entire agreement with, by and among the parties thereto, and
there are no representations, warranties, covenants or obligations except as set
forth herein, in the Plan and in the Confirmation Order. This Trust Agreement,
together with the Plan and the Confirmation Order, supersede all prior and
contemporaneous agreements, understandings, negotiations and discussions,
written or oral, of the parties hereto, relating to any transaction contemplated
hereunder. Except as otherwise provided in this Trust Agreement, the Plan or
Confirmation Order, nothing herein is intended or shall be construed to confer
upon or give any person other than the parties hereto and the Beneficiary any
rights or remedies under or by reason of this Trust Agreement.

10.15 Interpretation. The enumeration and Section headings contained in this
Trust Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Trust Agreement or of any term or provision
hereof. Unless context

 

- 18 -



--------------------------------------------------------------------------------

otherwise requires, whenever used in this Trust Agreement the singular shall
include the plural and the plural shall include the singular, and words
importing the masculine gender shall include the feminine and the neuter, if
appropriate, and vice versa, and words importing persons shall include
partnerships, associations and corporations. The words herein, hereby, and
hereunder and words with similar import, refer to this Trust Agreement as a
whole and not to any particular Section or subsection hereof unless the context
requires otherwise. Any reference to the “Debtors” shall be deemed to include a
reference to the “Reorganized Debtors” unless the context otherwise requires.
Any reference to the “Trustee” shall be deemed to include a reference to the
“Trust” and any reference to the “Trust” shall be deemed to include a reference
to the “Trustee” except for the references in Sections 3.1, 3.2 and such other
provisions in which the context otherwise requires.

10.16 Counterparts. This Trust Agreement may be signed by the parties hereto in
counterparts, which, when taken together, shall constitute one and the same
document.

 

- 19 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have either executed and acknowledged
this Trust Agreement, or caused it to be executed and acknowledged on their
behalf by their duly authorized officers, all as of the date first above
written.

 

DEBTORS:   DELTA PETROLEUM CORPORATION   By:  

/s/ John T. Young, Jr.

   

John T. Young, Jr.

Chief Restructuring Officer

  CEC, INC.   By:  

/s/ John T. Young, Jr.

    John T. Young, Jr.     Chief Restructuring Officer   DELTA EXPLORATION
COMPANY, INC.   By:  

/s/ John T. Young, Jr.

    John T. Young, Jr.     Chief Restructuring Officer   DELTA PIPELINE, LLC  
By:  

/s/ John T. Young, Jr.

    John T. Young, Jr.     Chief Restructuring Officer

 

- 20 -



--------------------------------------------------------------------------------

  DLC, INC.   By:  

/s/ John T. Young Jr.

    John T. Young, Jr.     Chief Restructuring Officer   DPCA LLC   By:  

/s/ John T. Young Jr.

    John T. Young, Jr.     Chief Restructuring Officer   AMBER RESOURCES COMPANY
OF COLORADO   By:  

/s/ John T. Young Jr.

    John T. Young, Jr.     Chief Restructuring Officer   CASTLE EXPLORATION
COMPANY, INC.   By:  

/s/ John T. Young Jr.

    John T. Young, Jr.     Chief Restructuring Officer   CASTLE TEXAS PRODUCTION
LIMITED PARTNERSHIP   By:  

/s/ John T. Young Jr.

    John T. Young, Jr.     Chief Restructuring Officer

 

- 21 -



--------------------------------------------------------------------------------

TRUSTEE:   By:  

/s/ John T. Young, Jr.

    John T. Young, Jr.

 

- 22 -



--------------------------------------------------------------------------------

EXHIBIT A

The Trustee shall be entitled to compensation at the rate of $550/hour, plus
reimbursement of reasonable out-of-pocket expenses. To the extent that the
Trustee employs professionals from Conway Mackenzie Management Services LLC
(“Conway”), Conway will bill at the same hourly rates used throughout the
Debtors’ bankruptcy cases as set forth below:

 

Professional    Title    Hourly
Rates  

John T. Young, Jr.

  

Trustee

   $ 550.00   

Jeff N. Huddleston

  

Director

   $ 475.00   

R. Seth Bullock

  

Director

   $ 475.00   

Seth Barron

  

Director

   $ 410.00   

Maggie Conner

  

Director

   $ 390.00   

Carl Seidman

  

Director

   $ 375.00   

Kayla J. Hughes

  

Administrative Assistant

   $ 185.00   